Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
                                           Status of the Claims
Claims 1-12 and 15-22 of Julio CASTRO PALOMINO LARIA et al., are pending and subject to first action on the merits.  
Claims 13 and 14 have been cancelled.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 02/12/2020 is acknowledged and has been considered and made of record.  A signed copy of the 1449 is attached herewith.  
Claim Objections
Claim 12 is objected to because of the following informalities:  the use of capital letter (upper case) in the middle of a claim, i.e., “Or” on the last line of claim 12 and elsewhere.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15 and 17, the consistent use of the phrase “in particular” and “such as” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.   See MPEP § 2173.05(d).  Additionally, many of the acronyms, such as MED-14736, in claim 17 have not been defined further rendering the acronyms ambiguous and indefinite. 
Allowable Subject Matter
Claims 1-12, 16 and 18-22 are allowed over the art of record, which is U.S. Patent Application number 2016/0137630 A1.  Instant claims are drawn to compounds of formula (I) 
    PNG
    media_image1.png
    120
    170
    media_image1.png
    Greyscale
where the substituents are as defined in the claims, compared to the closest art U.S. Patent Application number 2016/0137630 disclosing compounds such as 
    PNG
    media_image2.png
    144
    205
    media_image2.png
    Greyscale
for treating various disease state.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        



/Tracy Vivlemore/Primary Examiner, Art Unit 1635